Citation Nr: 0726561	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002) as a surviving 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1946 to March 
1947.  He died on September [redacted], 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that the appellant was not a 
surviving spouse for the purpose of being granted DIC.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in June 2007.  

In August 2007, the Board granted a motion to advance this 
appeal on the Board's docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006). 
 

FINDINGS OF FACT

1.  The veteran served on active duty from October 1946 to 
March 1947.  

2.  The appellant and veteran were married on October [redacted], 1974 
and were divorced on August [redacted], 1989.  They remarried on 
September [redacted], 1991.  

3.  The veteran died on September [redacted], 1991.  

4.  No child was born of the relationship. 


CONCLUSION OF LAW

Eligibility requirements to receive DIC benefits as a 
surviving spouse have been met.  38 U.S.C.A. §§ 103; 1304, 
1318 (West 2002); 38 C.F.R. § 3.54(e) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Dependency and indemnity compensation is a payment which is 
made by VA under certain circumstances to a surviving spouse, 
child, or parent.  38 U.S.C.A. §§ 101, 1311(14) (West 2002); 
38 C.F.R. § 3.5(a)(1) (2006).  Such benefits are predicated, 
in part, on the claimant being a "surviving spouse," or 
eligible "child," or eligible "parent."

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death; or if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error in 
previous final RO decisions and certain previous final Board 
decisions; or (3) the veteran was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a). 

The law provides that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 
(West 2002); 38 C.F.R. § 3.54 (2006).

Under 38 U.S.C.A. § 103(b) (West 2002), Special provisions 
relating to marriages, the statute states where a surviving 
spouse has been legally married to a veteran more than once, 
the date of original marriage will be used in determining 
whether the statutory requirement to date of marriage has 
been met.  Id.

Additionally, 38 C.F.R. § 3.54(e) indicates that when there 
has been more than one marriage to the veteran, for periods 
commencing on or after January 1, 1958, where a surviving 
spouse has been married legally to a veteran more than once, 
the date of the original marriage will be used in determining 
whether the statutory requirement as to the date of marriage 
has been met.  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006). 

Analysis

The veteran died on September [redacted], 1991.  At the time of his 
death, a 100 percent rating was assigned to the service-
connected schizophrenic reaction since May 26, 1969.  The 
appellant is seeking entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  

Review of the record shows that the appellant and the veteran 
were married twice.  The appellant's marriage certificate 
shows that the veteran and the appellant were married on 
October [redacted], 1974.  The evidence of record shows that they were 
divorced on August [redacted], 1989.  The appellant and the veteran 
remarried on September [redacted], 1991.  No children were born of 
their relationship.  As noted above, the veteran died on 
September [redacted], 1991.  The appellant's claim for DIC benefits 
was denied in June 2004 on the basis that the appellant and 
the veteran were not married for one year immediately 
preceding the veteran's death.  See 38 U.S.C.A. § 1318(c).  

However, the Board finds that when 38 U.S.C.A. § 103(b) and 
38 C.F.R. § 3.54(e) are considered, the appellant is eligible 
to receive DIC benefits as a surviving spouse.  As noted 
above, 38 C.F.R. § 3.54(e) indicate that when there has been 
more than one marriage to the veteran, for periods commencing 
on or after January 1, 1958, where a surviving spouse has 
been married legally to a veteran more than once, the date of 
the original marriage will be used in determining whether the 
statutory requirement as to the date of marriage has been 
met.  When applying that provision, the appellant had been 
married to the veteran for approximately 14 years and 10 
months in addition to the 5 days of marriage in 1991.  Thus, 
the appellant had been married to the veteran for more than 
one year prior to his death.  The Board acknowledges that 
38 U.S.C.A. § 1318(c) indicates that benefits may not be paid 
to a surviving spouse unless the surviving spouse married to 
the veteran for one year or more immediately preceding the 
veteran's death; however, there is no indication in § 1318 
that 38 U.S.C.A. § 103(b) and 38 C.F.R. § 3.54(e) are not 
applicable to this type of claim.  Thus, any doubt in this 
regard is resolved in the appellant's favor.  Accordingly, 
the Board finds that the appellant may be recognized as the 
veteran's surviving spouse for the purpose of DIC benefits 
pursuant to 38 U.S.C.A. § 1318, and the claim is granted.    

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  In light of the favorable 
decision, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations at this 
point.  


ORDER


The appellant is eligible to receive DIC benefits as a 
surviving spouse and the appeal is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


